DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Current application # 17/498,030
U.S. Patent No. 11,144,144
1. A display device comprising: 2a substrate including a first area in which light is blocked and a second area in which 3light passes;
1. A display device comprising: a substrate including a first area in which light is blocked and a second area in which light passes;
a thin film transistor disposed on the substrate; 5a pixel electrode connected to the thin film transistor; 6a first layer disposed on the pixel electrode; and 7a sense electrode disposed on the first layer,
a thin film transistor disposed on the substrate; a pixel electrode connected to the thin film transistor; a first layer disposed on the pixel electrode; and a sense electrode disposed on the first layer,
wherein: 9the sense electrode comprises: 10a metal mesh electrode having a grid pattern and overlapping the first area; and 11a conductive layer contacting the metal mesh electrode and overlapping the first 12area and the second area of the substrate;
wherein: the sense electrode comprises: a metal mesh electrode having a grid pattern and overlapping the first area; and a conductive layer contacting the metal mesh electrode and overlapping the first area and the second area of the substrate;
the display device further comprises a plurality of metal mesh electrodes and a plurality 14of conductive layers, the plurality of metal mesh electrodes being spaced apart from each other, 15and the plurality of conductive layers being separated from each other;
the display device further comprises a plurality of metal mesh electrodes and a plurality of conductive layers, the plurality of metal mesh electrodes being spaced apart from each other, and the plurality of conductive layers being separated from each other;
4813and 16each of the plurality of metal mesh electrodes comprises a plurality of first openings, and 17each of the plurality of first openings overlaps a plurality of the pixel electrodes such that all 18portions of each of the overlapped pixel electrodes are exposed in the first openings.
each of the plurality of metal mesh electrodes comprises a plurality of first openings, and each of the plurality of first openings overlaps a plurality of the pixel electrodes such that all portions of each of the overlapped pixel electrodes are exposed in the first openings;

the display device further comprises a display area overlapping the pixel electrode and a non-display area overlapping the thin film transistor; and each of the plurality of metal mesh electrodes overlaps the non-display area and each of the plurality of conductive layers overlaps the non-display area and the display area.
7. A display device comprising: 2a substrate including a first area in which light is blocked and a second area in which 3light passes;
7. A display device comprising: a substrate including a first area in which light is blocked and a second area in which light passes;
a thin film transistor disposed on the substrate; 5a pixel electrode connected to the thin film transistor;
a thin film transistor disposed on the substrate; a pixel electrode connected to the thin film transistor;
a first layer disposed on the pixel electrode; and 7a sense electrode disposed on the first layer,
a first layer disposed on the pixel electrode; and a sense electrode disposed on the first layer,
wherein: 28 the sense electrode comprises: 10a metal mesh electrode having a grid pattern and overlapping the first area; and 11a conductive layer overlapping the metal mesh electrode and overlapping the first 12area and the second area of the substrate;
wherein: the sense electrode comprises: a metal mesh electrode having a grid pattern and overlapping the first area; and a conductive layer overlapping the metal mesh electrode and overlapping the first area and the second area of the substrate;
the display device further comprises a plurality of metal mesh electrodes and a plurality 14of conductive layers;
the display device further comprises a plurality of metal mesh electrodes and a plurality of conductive layers;
the plurality of the metal mesh electrodes are spaced apart from each other, the metal 16mesh electrode and the conductive layer form a unit for sensing a touch, and a plurality of units 17are disposed in a same layer;
the plurality of the metal mesh electrodes are spaced apart from each other, the metal mesh electrode and the conductive layer form a unit for sensing a touch, and a plurality of units are disposed in a same layer;
461315and 18each of the plurality of metal mesh electrodes comprises a plurality of first openings, and 19each of the plurality of first openings overlaps a plurality of the pixel electrodes such that all 20portions of each of the overlapped pixel electrodes are exposed in the first openings.
each of the plurality of metal mesh electrodes comprises a plurality of first openings, and each of the plurality of first openings overlaps a plurality of the pixel electrodes such that all portions of each of the overlapped pixel electrodes are exposed in the first openings;

the display device further comprises a display area overlapping the pixel electrode and a non-display area overlapping the thin film transistor; and each of the plurality of metal mesh electrodes overlaps the non-display area and each of the plurality of conductive layers overlaps the non-display area and the display area.



Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,144,144. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of U.S. Patent No. 11,144,144 teach all the limitations of claims 1 and 7 of the current application plus they have more limitations describing the metal mesh electrode structure.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cheng (U.S. Pub. No. 2012/0162584) teaches a display device in figures 1A-1C wherein a substrate 309 has a first area in which light is blocked, wherein the first area between the circuit elements 311 is considered as a first area and a second area in which light passes that is considered as a second area wherein the circuit elements 311 are present. Then a TFT 929 located in element 311 located on the substrate 309. Pixel electrodes 931 are connected to the TFT 929 and first layer 303 as shown in figure 3 is located above the circuit element 311, which comprises of a pixel electrode 931 as shown in figure 9A. Cheng does not teach each of the plurality of metal mesh electrodes comprises a plurality of first openings, and each of the plurality of first openings overlaps a plurality of pixel electrodes such that all portions of each of the overlapped pixel electrodes area exposed in the first openings. 
Burberry (U.S. Pub. No. 2015/0084907) teaches a conductive layer 30 is contacting the metal mesh electrode 24 and as can be seen in Fig. 13, the conductive layer 30 is stretched across a plane and overlaps a first area and second area, which are the areas between pixels and over pixels of the display 110 having a substrate 10). Burberry does not teach each of the plurality of metal mesh electrodes comprises a plurality of first openings, and each of the plurality of first openings overlaps a plurality of pixel electrodes such that all portions of each of the overlapped pixel electrodes area exposed in the first openings.
                Cok (U.S. Pub. No. 2014/0085216) teaches electrodes 60 and 61 area transparent conductive electrodes that are located on a substrate 30, therefore substrate 30 is a conductive layer and is located over pixels 20 and in between pixels 20 where light is not emitted and the conductive layer 30 is arranged over the light passing area and non-light passing areas. Cok does not teach each of the plurality of metal mesh electrodes comprises a plurality of first openings, and each of the plurality of first openings overlaps a plurality of pixel electrodes such that all portions of each of the overlapped pixel electrodes area exposed in the first openings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuriki (U.S. Pub. No. 2013/0294037) teaches a conductive film and display having thin metal wires 16 above the pixels.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691